Citation Nr: 1725858	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-25 250	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to higher disability ratings for bursitis of the right shoulder, currently evaluated as 10 percent disabling for the period prior to February 28, 2012, and as 20 percent disabling for the period from February 28, 2012.

2.  Entitlement to higher disability ratings for bursitis of the left shoulder, currently evaluated as 10 percent disabling for the period prior to February 28, 2012, and as 20 percent disabling for the period from February 28, 2012.

3.  Entitlement to higher disability ratings for a bilateral hearing loss disability, currently evaluated as 10 percent disabling for the period prior to June 6, 2014, and as 20 percent disabling for the period from June 6, 2014.


REPRESENTATION

Appellant represented by:	Candice Bennett, Agent


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1952 to June 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the RO that granted service connection for bursitis of each shoulder evaluated separately as 10 percent disabling effective December 30, 2005; and from an April 2012 decision of the RO granted service connection for a bilateral hearing loss disability evaluated as 10 percent disabling effective December 30, 2005.  The Veteran timely appealed for higher initial ratings.

In April 2012, the RO increased the disability evaluations to 20 percent for bursitis of each shoulder, effective February 28, 2012.

In June 2014, a Decision Review Officer increased the disability evaluation to 20 percent for a bilateral hearing loss disability, effective June 6, 2014.  Because higher evaluations are available for a bilateral hearing loss disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2017, the Veteran withdrew his prior request for a Board hearing, in writing.

In May 2017, the undersigned granted the Veteran's request for an additional 30-day period of time to submit additional evidence or argument in support of the appeal.  To date, VA has not received any additional response from the Veteran.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has retired from working.  While he has indicated that he would be unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative in July 2012, that a withdrawal of the appeal for higher disability ratings for bursitis of the right shoulder is requested.

2.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative in July 2012, that a withdrawal of the appeal for higher disability ratings for bursitis of the left shoulder is requested.

3.  Audiometric testing in October 2006 and in January 2010 has revealed, at worst, Level III hearing acuity in the right ear and Level VI hearing acuity in the left ear.

4.  Audiometric testing in June 2014 has revealed, at worst, Level III hearing acuity in the right ear and Level VII hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for higher disability ratings for bursitis of the right shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal for higher disability ratings for bursitis of the left shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for an initial disability evaluation greater than 10 percent for a bilateral hearing loss disability prior to June 6, 2014, are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for a disability evaluation greater than 20 percent for a bilateral hearing loss disability from June 6, 2014, are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a June 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  His service treatment records appear to be fire-related and unavailable.  The RO has obtained the Veteran's outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal-reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

		II.  Higher Disability Ratings for 
Bursitis of Each Shoulder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative withdrew the appeals for higher disability ratings for bursitis of each shoulder in writing, via correspondence submitted in July 2012.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals for higher disability ratings for bursitis of each shoulder; and the claims are dismissed.


III.  Evaluation of a Bilateral Hearing Loss Disability

Service connection has been established for a bilateral hearing loss disability, effective December 30, 2005.  The RO has evaluated the Veteran's disability under Diagnostic Code 6100 as initially 10 percent disabling based on objective testing; and as 20 percent disabling, effective June 6, 2014, based on objective evidence of a more severe level of hearing impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

VA records show that the Veteran was fitted for hearing aids in February 2006.

Speech audiometry in October 2006 revealed speech recognition ability of 90 percent in the right ear, and 88 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
75
85
LEFT
N/A
30
70
75
80

Pure tone threshold averages (rounded up) in August 2010 were 60 for the right ear and 64 for the left ear.  These findings correspond to Level III hearing in each ear, which in turn corresponds to a 0 percent (noncompensable) disability rating.  38 C.F.R. § 4.85, Tables VI and VII.

Here, the record reveals an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in the left ear.  Applying Table VIa solely for the left ear, these findings correspond to Level III in the right ear and to Level V in the left ear, which in turn corresponds to a 10 percent disability rating.  38 C.F.R. § 4.86, Table VIa.

During a January 2010 VA examination, the Veteran reported no pertinent history relating to a hearing loss difficulty.  He reported being retired for eleven years, and reported having difficulty hearing in noise.   Speech audiometry in January 2010 revealed speech recognition ability of 92 percent in the right ear, and 68 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
75
85
LEFT
N/A
40
70
75
80

Pure tone threshold averages (rounded up) in January 2010 were 63 for the right ear and 67 for the left ear.  These findings correspond to Level II hearing in the right ear and to Level VI hearing in the left ear, which in turn corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Veteran underwent another VA examination in June 2014.  He reported that his hearing loss disability impacts the ordinary conditions of daily life, and that he cannot understand conversations on television.  Speech audiometry in June 2014 revealed speech recognition ability of 84 percent in the right ear, and 60 percent in the left ear.  The June 2014 examiner indicated that use of speech discrimination score was appropriate.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
70
80
95
LEFT
N/A
45
75
80
85

Pure tone threshold averages (rounded up) in June 2014 were 72 for each ear.  These findings correspond to Level III hearing in the right ear and to Level VII hearing in the left ear, which in turn corresponds to a 20 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Board notes that the Veteran's service-connected tinnitus has been evaluated separately and is not for consideration in evaluating his bilateral hearing loss disability.  38 C.F.R. § 4.14. 

The Board has considered the Veteran's statements as to the difficulties he experiences socially as a result of his bilateral hearing loss disability and finds his report of difficulty understanding conversations credible.  However, the Board observes that VA examiners also considered the Veteran's functional difficulty, and that he required hearing aids in both ears. 
 
In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.

Here, the Veteran reported during VA examinations that his hearing impairment was progressively worsening, and that he had difficulty understanding conversations on television.  Thus, information concerning how the Veteran's hearing loss disability affected his daily functioning was obtained.  The Court has specifically held that the rating criteria for a hearing loss disability contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). In essence, VA's audiological examinations are designed for purposes of obtaining information necessary for the full and accurate application of the "Percentage Evaluation for Hearing Impairment" tables, which are based exclusively on the results provided from two objective tests-namely, a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produced inaccurate, misleading, or clinically unacceptable results.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App 484 (2016).  In this case, neither the Veteran nor the record raises the issue of an extra-schedular rating.  

While the Veteran has stated that his hearing loss disability has worsened, none of the audiometric examinations reflects a decrease in his level of hearing acuity to warrant higher ratings at any time.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in a hearing loss disability is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability has increased in severity to warrant disability ratings in excess of 10 percent prior to June 6, 2014, and in excess of 20 percent from June 6, 2014; or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that higher disability evaluations are warranted.  







ORDER

The appeal seeking higher disability ratings for bursitis of the right shoulder is dismissed.

The appeal seeking higher disability ratings for bursitis of the left shoulder is dismissed.

Higher disability ratings for a bilateral hearing loss disability are denied.



____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


